UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7614


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

EDUADO SHAWAN COUNTESS, a/k/a Eduardo Countess, a/k/a Bam,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:04-cr-00232-CCB-2; 1:09-cv-02558-CCB)


Submitted:   February 21, 2013             Decided: February 25, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eduado Shawan Countess, Appellant Pro Se.             Andrea L. Smith,
Jason M. Weinstein, OFFICE OF THE UNITED              STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eduado Shawan Countess seeks to appeal the district

court’s       order     denying   relief     on     his    28     U.S.C.A.      § 2255

(West Supp. 2012) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28      U.S.C.        § 2253(c)(1)(B)      (2006).         A      certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                28 U.S.C. § 2253(c)(2).

When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists

would     find    that     the    district     court’s      assessment       of    the

constitutional claims is debatable or wrong.                     Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003).          When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states    a    debatable    claim   of   the      denial   of     a   constitutional

right.    Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Countess has not made the requisite showing.                      Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with    oral    argument     because     the    facts   and     legal




                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3